Exhibit 10.12

 

THE FEDERAL HOME LOAN BANK

 

OF NEW YORK

 

AMENDED AND RESTATED

 

SUPPLEMENTAL EXECUTIVE RETIREMENT DEFINED BENEFIT & DEFINED CONTRIBUTION BENEFIT
EQUALIZATION PLAN

 

Effective as of January 1, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

Page

 

 

 

1.

Definitions

Page 3

 

 

 

2.

Membership

Page 6

 

 

 

3.

Amount and Payment of Retirement Plan Component

Page 7

 

 

 

4.

Amount and Payment of Defined Contribution Plan Component

Page 10

 

 

 

5.

Source and Methods of Payments

Page 14

 

 

 

6.

Designation of Beneficiaries

Page 15

 

 

 

7.

Administration of the Plan

Page 16

 

 

 

8.

Amendment and Termination

Page 18

 

 

 

9.

General Provisions

Page 19

 

--------------------------------------------------------------------------------


 

SUPPLEMENTAL EXECUTIVE RETIREMENT DEFINED BENEFIT & DEFINED CONTRIBUTION BENEFIT
EQUALIZATION PLAN

 

INTRODUCTION

 

The purpose of this Supplemental Executive Retirement Defined Benefit & Defined
Contribution Benefit Equalization Plan (“Plan”) is to provide to certain
employees of the Federal Home Loan Bank of New York (“Bank”) the benefits which
would have been payable under the Comprehensive Retirement Program of the
Financial Institutions Retirement Fund, and benefits equivalent to the matching
contributions, regular account contributions (after-tax) and 401(k) account
contributions (pre-tax) which would have been available under the Defined
Contribution Plan , but for the limitations placed on benefits and contributions
for such employees by Sections 401(a)(17) , 401(k)(3)(A)(ii), 401(m), 402(g) and
415 of the Internal Revenue Code of 1986, as amended.

 

The Plan is unfunded and all benefits payable under this Plan shall be paid
solely out of the general assets of the Bank. No benefits under this Plan shall
be payable by the Financial Institutions Retirement Fund or its assets or by the
Defined Contribution Plan or its assets.

 

2

--------------------------------------------------------------------------------


 

Article 1. Definitions

 

When used in the Plan, the following terms shall have the following meanings:

 

1.01                        “Actuary” means the independent consulting actuary
retained by the Bank to assist the Committee in its administration of the Plan.

 

1.02                        “Bank” means the Federal Home Loan Bank of New York
and each subsidiary or affiliated company thereof which participates in the
Plan.

 

1.03                        “Beneficiary” means the beneficiary or beneficiaries
designated in accordance with Article 5 of the Plan to receive the benefit, if
any, payable upon the death of a Member of the Plan.

 

1.04                        “Board of Directors” means the Board of Directors of
the Bank.

 

1.05                        “Committee” means the Nonqualified Plan Committee
appointed by the Board of Directors.

 

1.06                        “IRC” means the Internal Revenue Code of 1986, as
amended from time to time, or any successor thereto.

 

1.07                        “IRC Limitations” mean the cap on compensation taken
into account by a plan under IRC Section 401(a)(17) , the limitations on
401(k) contributions necessary to meet the average deferral percentage (“ADP”)
test under IRC Section 401(k)(3)(A)(ii), the limitations on employee and
matching contributions necessary to meet the average contribution percentage
(“ACP”) test under IRC Section 401(m), the dollar limitations on elective
deferrals under IRC Section 402(g), and the overall limitations on contributions
and benefits imposed on qualified plans by IRC Section 415, as such provisions
may be amended from time to time, and any similar successor provisions of
federal tax law.

 

3

--------------------------------------------------------------------------------


 

1.08                        “Member” means any person included in the membership
of the Plan as provided in Article 2.

 

1.09                        “Plan” means The Federal Home Loan Bank of New York
Supplemental Executive Retirement Defined Benefit & Defined Contribution Benefit
Equalization Plan, as set forth herein and as amended from time to time.

 

1.10                        “Plan Administrator” shall be the Director of Human
Resources of the Bank or a designee.

 

1.11                        “Retirement” means and refers to the Separation from
Service of a Member under circumstances entitling the Member to a benefit from
and under the terms of the Retirement Fund.

 

1.12                        “Retirement Fund” means the Pentegra Defined Benefit
Plan for Financial Institutions, a qualified and tax-exempt defined benefit
pension plan and trust under IRC Sections 401(a) and 501(a), and the governing
Retirement Fund thereof, as adopted by the Bank.

 

1.13                        “Retirement Plan Component” means and refers to the
provisions of Article 3, which is and shall be deemed to be a separate plan
within the Federal Home Loan Bank of New York Supplemental Executive Retirement
Defined Benefit & Defined Contribution Benefit Equalization Plan.

 

1.14                        “Separation from Service” has the meaning set forth
in Section 1.409A-1(h) of the Regulations promulgated under IRC Section 409A.

 

1.15                        “Defined Contribution Plan Component” means and
refers to the provisions of Article 4, which is and shall be deemed to be a
separate plan within the Federal Home Loan Bank of New York Supplemental
Executive Retirement Defined Benefit & Defined Contribution Benefit Equalization
Plan.

 

4

--------------------------------------------------------------------------------


 

1.16                        “Defined Contribution Plan” means the Pentegra
Defined Contribution Plan for Financial Institutions, a qualified and tax-exempt
defined contribution plan and trust under IRC Sections 401(a) and 501(a), as
adopted by the Bank.

 

1.17                        “Unforeseeable Emergency” has the meaning set forth
in Section 1.409A-3(i)(3)(i) of the Regulations promulgated under IRC
Section 409A or as amended. Under current regulations, an Unforeseeable
Emergency means a severe financial hardship of the Member resulting from an
illness or accident of the Member, the Member’s spouse, the Member’s
beneficiary, or the Member’s dependent (as defined in Code Section 152(a),
without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)); loss of the
Member’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance); imminent
foreclosure of or eviction from the Member’s primary residence; the need to pay
for medical expenses, including non-refundable deductibles, as well as for the
costs of prescription drug medication; the need to pay for the funeral expenses
of a spouse or a dependent (as defined in Code Section 152(a)) or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Member.

 

5

--------------------------------------------------------------------------------


 

Article 2. Membership

 

2.01                        Each employee of the Bank who is included in the
membership of the Retirement Fund shall become a Member of the Plan and of the
Retirement Plan Component of the Plan on the later of (i) the date on which the
Committee shall determine, in its sole and absolute discretion, that the
employee is eligible to participate in the Plan who is an officer at the rank of
Vice President or higher and received compensation in excess of the IRC
Limitations as defined in Section 1.07 of the Plan in three (3) calendar years
in a period of five (5) consecutive calendar years  and (ii) the earliest date
on which a benefit under the Retirement Fund is limited by IRC
Section 401(a)(17) or 415.  If, on the date that payment of a Member’s benefit
from the Retirement Fund commences, the Member is not entitled to receive a
benefit under Article 3.01 of the Plan, his membership in the Retirement
Component of the Plan shall terminate on such date.

 

2.02                        Each employee of the Bank who is included in the
membership of the Defined Contribution Plan shall become a Member of the Plan
and of the Defined Contribution Plan Component of the Plan on the later of
(i) the date on which the Committee shall determine, in its sole and absolute
discretion, that the employee is eligible to participate in the Plan who is an
officer at the rank of Vice President or higher and received compensation in
excess of the IRC Limitations as defined in Section 1.07 of the Plan  and
(ii) the earliest date on which he is credited with an elective contribution
addition under Section 4.01 of the Plan.

 

2.03                        Notwithstanding any other provision of this Plan to
the contrary, the Committee, in its sole and absolute discretion, shall exclude
from membership and participation in the Plan any employee who is not one of a
select group of management and highly compensated employees, or who does not
meet such criteria and requirements for membership in the Plan as the Committee
shall fix and determine.

 

6

--------------------------------------------------------------------------------


 

Article 3. Amount and Payment of Retirement Plan Component

 

3.01                        The amount, if any, of the annual benefit payable to
or on account of a Member pursuant to the Retirement Plan Component of the Plan
shall equal (i) minus (ii), but not less than zero, as determined by the
Committee, where:

 

(i) is the annual benefit (as calculated by the Retirement Fund on the basis of
the form of payment elected under the Retirement Fund by the Member) that would
otherwise be payable to or on account of the Member by the Retirement Fund under
the Retirement Fund if the provisions of the Retirement Fund were administered
(A) without regard to the limitations imposed by Sections 401(a)(17) and 415 of
the IRC; and regardless of whether employment commenced on or after July 1,
2014  (B) as if (x) the applicable annual salary rate did not exclude overtime
and incentive compensation payments; and (y) the applicable benefit multiplier
used to calculate a Member’s total pension benefit was 2%; and

 

(ii)                                  is the annual benefit (as calculated by
the Retirement Fund on the basis of the form of payment elected under the
Retirement Fund by the Member) that is payable to or on account of the Member by
the Retirement Fund under the Retirement Fund after giving effect to any
reduction of such benefit required by the limitations imposed by Sections
401(a)(17) and 415 of the IRC and otherwise determined in accordance with the
terms of the Retirement Fund as it may be amended from time to time.

 

For purposes of this Section 3.01, “annual benefit” includes any benefits the
Bank has elected to provide its employees under the Retirement Fund and shall be
in the form of a life annuity within the meaning of
Section 1.409A-2(b)(2)(ii) of the Regulations promulgated under IRC
Section 409A.  The Retirement Fund in effect upon the date of hire, as amended,
establishes the qualified retirement benefit for each employee.

 

3.02                        Unless the Member elects an optional form of payment
under this Article 3 pursuant to Section 3.03 of the Plan, the annual benefit,
if any, payable to or on account of a Member under Section 3.01 of the Plan
shall be converted by the Actuary and shall be payable to or on account

 

7

--------------------------------------------------------------------------------


 

of the Member in the “Regular Form” of payment, utilizing for that purpose the
same actuarial factors and assumptions then used by the Retirement Fund to
determine actuarial equivalence under the Retirement Fund. For purposes of the
Plan, the “Regular Form” of payment means an annual benefit payable for the
Member’s lifetime and the death benefit described in Section 3.04 of the Plan.

 

3.03                        (a)  A Member may, with the prior written consent of
the Plan Administrator, elect in writing prior to the making of any annuity
payment under this Article 3 to have the annual benefit, if any, payable to or
on account of a Member under Section 3.02 of the Plan converted by the Actuary
to any optional form of payment then permitted under the Retirement Fund that is
a life annuity within the meaning of Section 1.409A-2(b)(2)(ii) of the
Regulations promulgated under IRC Section 409A other than the “Regular Form” of
payment and that is actuarially equivalent to the “Regular Form” of payment. 
The Actuary shall utilize for the purpose of that conversion the same actuarial
factors and assumptions then used by the Retirement Fund to determine actuarial
equivalence under the Retirement Fund.

 

(b)  If a Member who had elected an optional form of payment under this
Section 3.03 dies after the date his benefit payments under the Plan had
commenced, the only death benefit, if any, payable under the Plan in respect of
said Member shall be the amount, if any, payable under the optional form of
payment which the Member had elected under the Plan. If a Member who had elected
an optional form of payment under this Section 3.03 dies before the date his
benefit payments under the Plan commence, his election of an optional form of
benefit shall be inoperative.

 

(c)  An election of an optional form of payment under this Section 3.03 may be
made only on a form prescribed by the Plan Administrator and filed by the Member
with the Plan Administrator prior to the commencement of payment of his benefit
under Section 3.02 of the Plan.

 

8

--------------------------------------------------------------------------------


 

3.04                        Upon the death of a Member who had not elected an
optional form of payment under Section 3.03 of the Plan, a death benefit shall
be paid to the Member’s beneficiary in a lump sum equal to the excess, if any,
of (i) over (ii), where:

 

(i)                                     is an amount equal to twelve (12) times
the annual benefit, if any, payable under Section 3.02 of the Plan; and

 

(ii)                                  is the sum of the benefit payments, if
any, which the Member had received under this Article 3.

 

3.05                        If a Member to whom an annual benefit is payable
under this Article 3 dies before commencement of the payment of his benefit, the
death benefit payable under Section 3.02 of the Plan shall be payable to the
Member’s beneficiary as if the payment of the Member’s benefit had commenced on
the first day of the month in which his death occurred.

 

3.06                        The annual benefit, if any, payable to or on account
of a Member under this Article 3 shall commence to be paid no earlier than
(i) the Member’s Separation from Service, (ii) the date the Member becomes
disabled, within the meaning of IRC Section 409A(a)(2)(c), or (iii) the Member’s
death, and the time or schedule of payments shall not be accelerated except as
provided in Regulations promulgated pursuant to IRC Section 409A, nor shall any
payment of benefits be deferred to a date other than the date fixed for such
payment.  Such annual benefit shall be paid in monthly installments commencing
on the first day of the month next following the Member’s Separation from
Service constituting the Member’s Retirement under the Retirement Fund, except
that no benefits shall be paid prior to the date such annual benefit can be
definitely determined by the Plan Administrator.  Nothing in this Plan shall be
deemed to make the payment of benefits to a Member under this Article 3
dependent upon the commencement of the payment of benefits to the Member under
the Retirement Fund.

 

9

--------------------------------------------------------------------------------


 

Article 4.  Amount and Payment of Defined Contribution Plan Component

 

4.01        For each calendar year, if the Member’s 401(k) account contributions
and/or regular account contributions under the Defined Contribution Plan for
such year have reached the maximum permitted by the IRC Limitations as
determined by the Plan Administrator, and if the Member’s compensation for that
calendar year is expected to exceed the dollar limitation set forth in IRC
Section 401(a)(17) (as indexed), and if the Member elects to reduce his
compensation for such calendar year by delivering to the Plan Administrator,
prior to the commencement of such calendar year, a written election on such form
as the Plan Administrator may designate, which election shall become irrevocable
on the last day of the calendar year preceding such calendar year, then such
Member shall be credited with an elective contribution addition under this Plan
equal to the reduction in his compensation made in accordance with such
election; provided, however, that the sum of all such elective contribution
additions for a Member with respect to any single calendar year made under this
Section 4.01 shall not be greater than the excess of (i) over (ii), where

 

(i) is an amount equal to 19% of his compensation (as defined by the Defined
Contribution Plan if its provisions were administered without regard to the IRC
Limitations); and

 

(ii) is an amount equal to the maximum amount of regular account, 401(k) account
and additional elective deferral (as defined in IRC Section 125 or 414(v))
contributions the Member could make under the Defined Contribution Plan for the
calendar year after giving effect to any limitation or reduction on elective
contributions required by the IRC Limitations.

 

If the reduction in a Member’s compensation under such election under this
Section 4.01 is determined to exceed the maximum allowable elective contribution
additions for such calendar year, such excess and any related earnings credited
under Section 4.03 of the Plan shall be paid to such Member within the first two
and one-half months of the succeeding calendar year.

 

4.02        [Intentionally Omitted]

 

4.03        For each elective contribution addition credited to a Member under
Section 4.01 of the Plan, such Member shall also be credited with a matching
contribution addition under this

 

10

--------------------------------------------------------------------------------


 

Article 4 equal to the matching contribution, if any, that would be credited
under the Defined Contribution Plan with respect to such amount if contributed
to the Defined Contribution Plan, determined as if the provisions of the Defined
Contribution Plan were administered without regard to the IRC Limitations and
determined after taking into account the Member’s actual regular and
401(k) contributions to and actual matching contributions under the Defined
Contribution Plan.

 

4.04        The Plan Administrator shall maintain a defined contribution benefit
account on the books and records of the Bank for each Member who is a Member by
reason of amounts credited under Section 4.01 of the Plan. The elective
contribution additions, and matching contribution additions of a Member under
Sections 4.01 and 4.03 of the Plan shall be credited to the Member’s defined
contribution benefit account as soon as practicable after the date that the
compensation reduced under Section 4.01 of the Plan would otherwise have been
paid to such Member. In addition, the defined contribution benefit account of a
Member shall be credited or debited from time to time with an investment return
at a rate substantially equivalent to the net rate of return based on the
Member’s account investment choices as offered by the Plan servicer.

 

4.05        The balance credited to a Member’s defined contribution benefit
account shall be paid to the Member in a lump sum payment on the date that is
the first business day after the 60th day following the Member’s Separation from
Service with the Bank, or at such other date or dates that begins within ten
(10) years of his Separation from Service and in such form as the Member shall
have elected in writing to the Bank on or before December 31, 2016, or, in the
case of a Member who shall first elect to reduce his compensation pursuant to
Section 4.01 of the Plan subsequent to December 31, 2016, at the time the Member
first so elects to reduce his compensation, subject to the provisions of
Section 4.07 of the Plan.

 

11

--------------------------------------------------------------------------------


 

If no election is made or if the election is not timely or properly made,
distribution will be made in the form of a single lump sum payment.  An election
as to the manner of payment may not be changed after the payment has been made
or payments have commenced.  Prior to that time, a Member may change his
election by filing a new election form with the Plan Administrator; provided,
however, that: (i) the new election will not take effect until at least 12
months after the date the new election is filed; (ii) the single lump sum
payment or the commencement of installment payments with respect to which such
election is made must be deferred for a period of not less than five years from
the date such payment would otherwise have been made; and (iii) the new election
is filed at least 12 months prior to the date of the first scheduled payment
under the Plan.

 

If installment distributions are elected, the initial installment amount will be
the account balance otherwise payable in a single sum multiplied by a fraction,
the numerator of which is one and the denominator of which is the total number
of installment payments.  Subsequent installments will also be a fraction of the
unpaid account balance, the numerator of which is always one but the denominator
of which is the denominator used in calculating the previous installment minus
one.  For example, if five installment payments are elected, the initial
installment will be one-fifth of the single sum account balance, the second will
be one-fourth the remaining account balance, the third installment will be
one-third the remaining account balance, and so on. The account will continue to
earn benefits based on the investment choices of the Member.

 

If the Member’s account balance upon eligibility for election disbursements is
less than $10,000, then the entire amount will be paid in a single lump sum
payment regardless of the Member’s payment election.

 

4.06        If a Member dies or becomes disabled (within the meaning of IRC
Section 409A(a)(2)(c)) prior to receiving the balance credited to his defined
contribution benefit account under Section 4.05 of the Plan, the balance in his
defined contribution benefit account at the time of the member’s death shall be
paid, in the event of his death, to his Beneficiary or, in the event of

 

12

--------------------------------------------------------------------------------


 

his disability, to him, in a lump sum payment as soon as reasonably practicable
after his death or disability, as applicable.

 

4.07        Subject to Section 4.08, the benefit under this Article 4 shall be
paid at the time or times and in the form in which such benefit is payable
pursuant to Section 4.05 of the Plan and shall commence to be paid no earlier
than (i) the Member’s Separation from Service, (ii) the date the Member becomes
disabled, within the meaning of IRC Section 409A(a)(2)(c), or (iii) the Member’s
death, and the time or schedule of payments provided in Section 4.05 of the Plan
shall not be accelerated except as provided in Regulations promulgated pursuant
to IRC Section 409A, nor shall any payment of benefits be deferred to a date
other than the date fixed for such payment.

 

4.08        Upon a finding that the Member has suffered an Unforeseeable
Emergency, subject to compliance with IRC Section 409A the Plan Administrator
may, at the request of the Member, accelerate distribution of benefits or
approve reduction or cessation of current deferrals under Section 4.01 in the
amount reasonably necessary to alleviate such Unforeseeable Emergency, subject
to the following conditions: (i) the request to take this type of distribution
shall be made by filing a form provided by and filed with the Plan Administrator
prior to the end of any calendar month; (ii) the amount distributed pursuant to
this Section 4.08 with respect to an Unforeseeable Emergency shall not exceed
the amount necessary to satisfy such financial emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution, after
taking into account the extent to which such hardship is or may be relieved
through reimbursement or compensation by insurance or otherwise, by liquidation
of the Member’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship), or by cessation of deferrals under
Section 4.01; and (iii) the amount determined by the Plan Administrator as the
distribution shall be paid in a lump sum as soon as practicable after the end of
the calendar month in which this special distribution election is made and
approved by the Plan Administrator.

 

13

--------------------------------------------------------------------------------


 

Article 5.  Source and Method of Payments

 

All payments of benefits under the Plan, whether arising under Article 3 with
respect to the Retirement Plan Component of the Plan or under Article 4 with
respect to the Defined Contribution Plan Component of the Plan, shall be paid
from, and shall only be a general claim upon, the general assets of the Bank,
notwithstanding that the Bank, in its discretion, may establish a bookkeeping
reserve or a grantor trust (as such term is used in IRC Sections 611 through
677) to reflect or to aid it in meeting its obligations under the Plan with
respect to any Member or prospective Member or beneficiary; provided, that no
contributions to such a grantor trust shall be made by the Bank during any
“restricted period” as such term is defined in IRC Section 409(A)(b)(3)(B).  No
benefit whatever provided by the Plan shall be payable from the assets of the
Retirement Fund or the Defined Contribution Plan.  No Member shall have any
right, title or interest whatever in or to any investments which the Bank may
make or any specific assets which the Bank may reserve to aid it in meeting its
obligations under the Plan.  A Member will be fully “vested” in the defined
contribution benefit account balance at all times.

 

14

--------------------------------------------------------------------------------


 

Article 6. Designation of Beneficiaries

 

6.01        Each Member of the Plan may file with the Plan Administrator a
written designation of one or more persons as the beneficiary who shall be
entitled to receive the amount, if any, payable under the Plan upon his death. A
Member may, from time to time, revoke or change his beneficiary designation
without the consent of any prior beneficiary by filing a new designation with
the Plan Administrator.  The last such designation received by the Plan
Administrator shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the Plan
Administrator prior to the Member’s death, and in no event shall it be effective
as of a date prior to such receipt.

 

6.02        If no such beneficiary designation is in effect at the time of a
Member’s death, or if no designated beneficiary survives the Member, or if, in
the opinion of the Plan Administrator, such designation conflicts with
applicable law, the Member’s estate shall be deemed to have been designated as
his beneficiary and shall be paid the amount, if any, payable under the Plan
upon the Member’s death. If the Plan Administrator is in doubt as to the right
of any person to receive such amount, the Bank may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
the Bank may pay such amount into any court of appropriate jurisdiction and such
payment shall be a complete discharge of the liability of the Plan and the Bank
therefor.

 

15

--------------------------------------------------------------------------------


 

Article 7. Administration of the Plan

 

7.01        The Board of Directors has delegated to the Plan Administrator,
subject to those powers which the Board has reserved as described in Article 8
of the Plan, general authority over and responsibility for the administration
and interpretation of the Plan. The Plan Administrator shall have full power and
authority to interpret and construe the Plan, and to make all determinations
considered necessary or advisable for the administration of the Plan and any
trust referred to in Article 5 of the Plan, and the calculation of the amount of
benefits payable thereunder, and to review claims for benefits under the Plan.
The Plan Administrator’s interpretations and constructions of the Plan and its
decisions or actions thereunder shall be binding and conclusive on all persons
for all purposes. However, a Member may in writing appeal a decision of the Plan
Administrator to the Committee as provided for in Section 7.03.

 

7.02        If the Plan Administrator deems it advisable, it shall arrange for
the engagement of a Plan servicer and advisors for investment plan options from
which the Members choose, an Actuary, legal counsel and certified public
accountants (who may be counsel to or accountants for the Bank), and other
consultants, and make use of agents and clerical or other personnel, for
purposes of operating the Plan and retaining the Plan records concerning
accounts, Member elections and beneficiary selections. The Plan Administrator
may rely upon the written opinions of such Plan servicer and advisors, Actuary,
counsel, accountants and consultants, and upon any information supplied by the
Retirement Fund for purposes of Article 3 of the Plan, and delegate to any agent
its authority to perform any act hereunder, including, without limitation, those
matters involving the exercise of discretion; provided, however, that such
delegation shall be subject to revocation at any time at the discretion of the
Plan Administrator. The Plan Administrator shall report to the Board of
Directors, or to a committee designated by the Board, at such intervals as shall
be specified by the Board or such designated committee, with regard to the
matters for which it is responsible under the Plan.

 

16

--------------------------------------------------------------------------------


 

7.03        All claims for benefits under the Plan shall be submitted in writing
to the Plan Administrator. Written notice of the decision on each such claim
shall be furnished with reasonable promptness to the Member or his beneficiary
(the “claimant”). The claimant may request a review by the Committee of any
decision denying the claim in whole or in part. Such request shall be made in
writing and filed with the Committee within 30 days of such denial. A request
for review shall contain all additional information which the claimant wishes
the Committee to consider.  Written notice of the decision on review shall be
furnished to the claimant not later than 90 days following the Committee’s
receipt of the request for review. The Committee may hold any hearing or conduct
any independent investigation which it deems desirable to render its decision
and the decision on review shall be made as soon as feasible after the
Committee’s receipt of the request for review. Written notice of the decision on
review shall be furnished to the claimant and reported to the Plan
Administrator. For all purposes under the Plan, such decisions on claims (where
no review is requested) and decisions on review (where review is requested)
shall be final, binding and conclusive on all interested persons as to all
matters relating to the Plan.

 

7.04        All expenses incurred by the Bank, the Committee, or the Plan
Administrator in their administration of the Plan shall be paid by the Bank.

 

17

--------------------------------------------------------------------------------


 

Article 8. Amendment and Termination

 

The Board of Directors may amend, suspend or terminate, in whole or in part, the
Plan without the consent of the Committee, Plan Administrator, or any Member,
beneficiary or other person, except that no amendment, suspension or termination
shall retroactively impair or otherwise adversely affect the rights of any
Member, beneficiary or other person to benefits under the Plan which have
accrued prior to the date of such action, as determined by the Committee in its
sole discretion. The Plan Administrator may take any action which may be
necessary or appropriate to facilitate the administration, management and
interpretation of the Plan or to conform the Plan thereto, provided any such
action does not have a material effect on the then currently estimated cost to
the Bank of maintaining the Plan.  Notwithstanding anything else to the contrary
contained herein, upon termination of the Defined Contribution Plan Component of
the Plan or the Retirement Plan Component of the Plan, the applicable account
balances and benefits shall be paid to each member, beneficiary or other person
entitled to benefits in accordance with the applicable plan termination
rules described in Treas. Reg. Section 1.409A-3(j)(4)(ix).

 

18

--------------------------------------------------------------------------------


 

Article 9. General Provisions

 

9.01        The Plan shall be binding upon and inure to the benefit of the Bank,
and its successors and assigns, and the Members, and their successors, assigns,
designees and estates. The Plan shall also be binding upon and inure to the
benefit of any successor organization succeeding to substantially all of the
assets and business of the Bank, but nothing in the Plan shall preclude the Bank
from merging or consolidating into or with, or transferring all or substantially
all of its assets to, another organization which assumes the Plan and all
obligations of the Bank hereunder. The Bank agrees that it will make appropriate
provision for the preservation of Members’ rights under the Plan in any
agreement or plan which it may enter into to effect any merger, consolidation,
reorganization or transfer of assets. Upon such a merger, consolidation,
reorganization or transfer of assets and assumption of Plan obligations of the
Bank, the term “Bank” shall refer to such other organization and the Plan shall
continue in full force and effect until terminated pursuant to Article 8.

 

9.02        Neither the Plan nor any action taken thereunder shall be construed
as giving to a Member the right to be retained in the employ of the Bank or as
affecting the right of the Bank to dismiss any Member from its employ.

 

9.03        The Bank shall withhold or cause to be withheld from all benefits
payable under the Plan all federal, state, local or other taxes required by
applicable law to be withheld with respect to such payments.

 

9.04        No right or interest of a Member under the Plan may be assigned,
sold, encumbered, transferred or otherwise disposed of and any attempted
disposition of such right or interest shall be null and void.

 

9.05        If the Plan Administrator shall find that any person to whom any
amount is or was payable under the Plan is unable to care for his affairs
because of illness or accident, or is a minor, or has died, then any payment, or
any part thereof, due to such person or his estate (unless a prior claim
therefor has been made by a duly appointed legal representative), may, if the
Plan

 

19

--------------------------------------------------------------------------------


 

Administrator is so inclined, be paid to such person’s spouse, child or other
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Plan Administrator to be a proper recipient on behalf
of such person otherwise entitled to payment. Any such payment shall be in
complete discharge of the liability of the Plan and the Bank therefor.

 

9.06        To the extent that any person acquires a right to receive payments
from the Bank under the Plan, such right shall be no greater than the right of
an unsecured general creditor of the Bank.

 

9.07        All elections, designations, requests, notices, instructions and
other communications from a Member, beneficiary or other person to the Plan
Administrator required or permitted under the Plan shall be in such form as is
prescribed from time to time by the Plan Administrator and shall be mailed by
first-class mail or delivered to such location as shall be specified by the Plan
Administrator and shall be deemed to have been given and delivered only upon
actual receipt thereof at such location.

 

9.08        The benefits payable under the Plan shall be in addition to all
other benefits provided for employees of the Bank and shall not be deemed salary
or other compensation by the Bank for the purpose of computing benefits to which
he may be entitled under any other plan or arrangement of the Bank.

 

9.09        No Plan Administrator or Committee member shall be personally liable
by reason of any instrument executed by him or on his behalf, or action taken by
him, in his capacity as a Committee member nor for any mistake of judgment made
in good faith. The Bank shall   indemnify and hold harmless the Retirement Fund
and each Plan Administrator, Committee member, and each employee, officer or
director of the Bank or the Retirement Fund, to whom any duty, power, function
or action in respect of the Plan may be delegated or assigned, or from whom any
information is requested for Plan purposes, against any cost or expense
(including fees of legal counsel) and liability (including any sum paid in
settlement of a claim or legal action with the approval of the Bank) arising out
of anything done or omitted to be done in connection with the Plan, unless
arising out of such person’s fraud or bad faith.

 

20

--------------------------------------------------------------------------------


 

9.10        In the event the Bank in error makes an overpayment, the Member
agrees that the Bank, with notice to the Member, may charge the account back.

 

9.11        The captions preceding the sections of the Plan have been inserted
solely as a matter of convenience and shall not in any manner define or limit
the scope or intent of any provisions of the Plan.

 

9.12        The Plan shall be construed according to the laws of the State of
New York in effect from time to time.

 

The Federal Home Loan Bank of New York Amended and Restated Defined Benefit &
Defined Contribution Benefit Equalization Plan has been duly adopted by the Bank
this 21st day of September , 2017 to be effective as of January 1, 2018.

 

 

FEDERAL HOME LOAN BANK OF NEW YORK

 

 

 

 

 

By:

/s/Mildred Tse-Gonzalez

 

 

Director of Human Resources

 

 

Attest:

 

 

 

/s/Brian Finnegan

 

Corporate Secretary

 

 

21

--------------------------------------------------------------------------------